Case 1:19-mj-00226-NRN Document 1 Filed 10/03/19 USDC Colorado Page 1 of 10




                                    COLORADO CASE # 19-mj-00226-SKC

                                                                    FILED
                                                         UNITED STATES DISTRICT COURT
                                                              DENVER, COLORADO
                                                                 10:35 am, Oct 03, 2019

                                                          JEFFREY P. COLWELL, CLERK
         Case 1:19-mj-00226-NRN Document 1 Filed 10/03/19 USDC Colorado Page 2 of 10
      Case 5:19-cr-00018-RWS-CMC *SEALED* Document 1 Filed 08/21/19 Page 1 of 9 PageID #:
                                              1
           FILED
UNITED STATES DISTRICT COURT
     DENVER, COLORADO
        10:53 am, Oct 03, 2019

 JEFFREY P. COLWELL, CLERK




                                               COLORADO CASE # 19-MJ-00226-skc
   Case 1:19-mj-00226-NRN Document 1 Filed 10/03/19 USDC Colorado Page 3 of 10
Case 5:19-cr-00018-RWS-CMC *SEALED* Document 1 Filed 08/21/19 Page 2 of 9 PageID #:
                                        2
   Case 1:19-mj-00226-NRN Document 1 Filed 10/03/19 USDC Colorado Page 4 of 10
Case 5:19-cr-00018-RWS-CMC *SEALED* Document 1 Filed 08/21/19 Page 3 of 9 PageID #:
                                        3
   Case 1:19-mj-00226-NRN Document 1 Filed 10/03/19 USDC Colorado Page 5 of 10
Case 5:19-cr-00018-RWS-CMC *SEALED* Document 1 Filed 08/21/19 Page 4 of 9 PageID #:
                                        4
   Case 1:19-mj-00226-NRN Document 1 Filed 10/03/19 USDC Colorado Page 6 of 10
Case 5:19-cr-00018-RWS-CMC *SEALED* Document 1 Filed 08/21/19 Page 5 of 9 PageID #:
                                        5
   Case 1:19-mj-00226-NRN Document 1 Filed 10/03/19 USDC Colorado Page 7 of 10
Case 5:19-cr-00018-RWS-CMC *SEALED* Document 1 Filed 08/21/19 Page 6 of 9 PageID #:
                                        6
   Case 1:19-mj-00226-NRN Document 1 Filed 10/03/19 USDC Colorado Page 8 of 10
Case 5:19-cr-00018-RWS-CMC *SEALED* Document 1 Filed 08/21/19 Page 7 of 9 PageID #:
                                        7
   Case 1:19-mj-00226-NRN Document 1 Filed 10/03/19 USDC Colorado Page 9 of 10
Case 5:19-cr-00018-RWS-CMC *SEALED* Document 1 Filed 08/21/19 Page 8 of 9 PageID #:
                                        8
   Case 1:19-mj-00226-NRN Document 1 Filed 10/03/19 USDC Colorado Page 10 of 10
Case 5:19-cr-00018-RWS-CMC *SEALED* Document 1 Filed 08/21/19 Page 9 of 9 PageID #:
                                         9
